                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,

        V.                                                  Case No. 17-160

RONALD H. VAN DEN HEUVEL,

                               Defendant.


                                      PLEA AGREEMENT


       1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, Adam H. Ptashkin, Assistant United

States Attorney, and BeLinda I. Mathie, Special Assistant United States Attorney, and the

defendant, Ronald H. Van Den Heuvel, individually and by attorney Robert G. LeBell, pursuant

to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea agreement:

                                            CHARGES

      2.       The defendant has been charged in a 14-count indictment, which alleges ten

violations of Title 18, United States Code, Sections 1343, 1349 and 2, and four violations of

Title 18, United States Code, Sections 1957 and 2.

       3.      The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he has been

charged, and those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

      4.       The defendant voluntarily agrees to plead guilty to the following count (Count

One) set forth in full as follows:
        THE GRAND JURY CHARGES:

        1.       Beginning at least by March 8, 2011, and continuing at least through August

2015 in the State and Eastern District of Wisconsin and elsewhere,

                                 RONALD H. VAN DEN HEUVEL

knowingly devised and participated in a scheme to defraud lenders and investors, and to obtain

money from lenders and investors by means of materially false and fraudulent pretenses,

representations, and promises related to his "Green Box" business plan, which scheme is more

fully described below.

        2.     As a result of his scheme, Van Den Heuvel fraudulently obtained more than $9,000,000

from a range of lenders and investors, including individual acquaintances, the Wisconsin Economic

Development Corporation ("WEDC'), a Canadian institutional investor, and Chinese investors who

participated in the EB-5 immigrant investor program.

                                            Background

        3.     At all times material to this indictment:

               a.        Defendant Ronald H Van Den Heuvel purported to be a businessman in

       De Pere, Wisconsin. Earlier in his career, Van Den Heuvel had some success in the

       recycling and paper-making industry. By the end of 2010, however, Van Den Heuvel did

       not own or control any facilities that generated any significant revenue. Around then,

        Van Den Heuvel began promoting his "Green Box" business plan to obtain funds in the

       scheme.

               b.        As represented by Van Den Heuvel, the Green Box business plan was to

       purchase the equipment and facilities necessary to employ proprietary processes that

       could convert solid waste into consumer products and energy, without any wastewater

       discharge or landfilling of byproducts.

                                                  2
               c.     As part of his scheme, Van Den Heuvel formed and controlled numerous

       business entities, including the ones identified below, that he used interchangeably for

       business and personal purposes.

               d.     Environmental Advanced Reclamation Technology HQ, LLC ("EARTH")

       was the operating name of Everett Advanced Reclamation Technology HQ, LLC, which

       Van Den Heuvel formed as a Wisconsin limited liability corporation. Van Den Heuvel

       represented EARTH as the holding company for his other entities.

               e.     Green Box NA, LLC ("Green Box NA') is a Wisconsin limited liability

       corporation that Van Den Heuvel formed and controlled.

                      Green Box NA Green Bay, LLC ("Green Box-Green Bay") was a

       Wisconsin limited liability corporation that Van Den Heuvel formed and represented as

       pursuing the Green Box business plan in De Pere, Wisconsin.

               g.     Green Box NA Detroit, LLC ("Green Box-Detroit") was a Michigan

       limited liability corporation that Van Den Heuvel formed and represented as pursuing a

       Green Box operation in Detroit, Michigan, that would sort waste and create fuel

       products.

                                          The Scheme

       Van Den Heuvel 's scheme was essentially as follows:

       4.      Beginning by at least March 8, 2011, and continuing through at least August

2015, Van Den Heuvel obtained funds from lenders and investors under materially false

pretenses, representations, and promises, including the following:

               a.     Van Den Heuvel represented and promised that he would use, and had

       used, the lenders' and investors' funds to advance the Green Box operations. In many



                                                3
        instances, Van Den Heuvel entered into agreements with lenders and investors that

        dictated specific uses for the funds, such as the purchase of particular equipment

                  b.   Van Den Heuvel produced false financial statements that grossly inflated

        his personal wealth and his companies' assets, including its intellectual property.

               c.      Van Den Heuvel promised potential investors or lenders that their funding

       would allow him to acquire critical equipment and begin full-time Green Box operations

       quickly.

               d.      Van Den Heuvel falsely claimed to have entered into agreements with

       major companies when, in truth, Van Den Heuvel never had such agreements or they had

       been terminated.

               e.      Van Den Heuvel falsely represented that particular business entities had

       title and control of property where Green Box operations would occur when, in fact,

       those entities lacked title and control of the property.

                       Van Den Heuvel provided security interests in the same equipment to

       multiple investors and lenders, misleading them about the existence and value of their

       security interests.

       5.      Soon after receiving funds from lenders or investors, Van Den Heuvel diverted

significant portions of the funds to purposes that did not advance the Green Box business plan,

let alone the specific uses dictated in funding agreements. In the course of diverting the funding,

and to conceal the diversion:

               a.      Van Den Heuvel opened numerous bank accounts at different financial

       institutions and in different business entities' names.

               b.      Van Den Heuvel made multiple transfers of the funds between the bank

       accounts.
                                                 4
               c.      Van Den Heuvel converted large amounts of investors' and lenders' funds

       to cash.

               d.      Van Den Heuvel used significant amounts of the lenders and investors'

       funds to pay personal expenses, creditors, and legal obligations that were unrelated to

       the Green Box business plan.

               e.      Van Den Heuvel also used substantial amounts of the lenders' and

       investors' funds to further promote the scheme. For example, Van Den Heuvel paid

       employees and consultants to prepare Green Box promotional materials, valuations, and

       financial statements that were based upon misleading assumptions Van Den Heuvel

       provided. Van Den Heuvel used those materials to obtain additional loans and

       investments.

       6.      As part of the scheme, Van Den Heuvel took steps to conceal how he had misused

lenders' and investors' funds, lull lenders and investors into a false sense of security, and deter

them from taking action to recoup their funds. Such steps included the following:

               a.      Van Den Heuvel claimed that new investments of tens and hundreds of

       millions of dollars were imminent, and that he would use those new investments to pay

       earlier lenders and investors.

               b.      Van Den Heuvel falsely represented to lenders and investors that their

       funds had been used for the intended purposes.

               c.      When lenders or investors questioned why the Green Box operations were

       not proceeding, Van Den Heuvel provided false excuses and did not reveal that he had

       diverted much of the finding.

                                           Investor MA.

       7.      As part of his scheme, Van Den Heuvel defrauded investor MA.:
                                                  5
        a.      In early 2011, Van Den Heuvel made false representations to induce MA.,

an acquaintance in the Green Bay area, to invest $600,000 in Green Box-Green Bay.

Van Den Heuvel assured MA. that he would use the funds to pursue the Green Box-

Green Bay business plan.

        b.      Relying on Van Den Heuvel 's assurances, MA. executed an Agreement to

Issue Stock and Provide Collateral (the "Agreement") on or about April 4, 2011. MA.

sent the $600,000 to Green Box-Green Bay by wire transfer on or about the same day.

Under the Agreement, MA. received 600,000 "membership units" in Green Box-Green

Bay, a guaranteed annual return of 10% to be paid in quarterly installments, and certain

security interests.

        c.      Van Den Heuvel quickly spent the majority of MA. 's investment on

purposes unrelated to Green Box-Green Bay, including paying over $19,000 for Packers

tickets in club seats and over $57,000 in court-ordered support to his ex-wife.

        d.      Van Den Heuvel failed to pay MA. quarterly interest payments required

by the Agreement. Throughout 2011 and 2012, Van Den Heuvel assured MA. that

significant funding for Green Box-Green Bay was imminent and that MA. would receive

payments.

        e.      To deter MA. from filing a civil lawsuit, Van Den Heuvel agreed to refund

MA. 's investment as soon as Green Box-Green Bay received significant funding that Van

Den Heuvel promised was imminent. On September 25, 2012, Van Den Heuvel emailed

MA. to say he "should have the $600,000 within 10 days," and forwarded an email from

what appeared to be a potential investor. On October 31, 2012, Van Den Heuvel emailed

MA. again, saying that a "hurricane hitting the East Coast and specifically New York



                                         6
has slowed the process." Van Den Heuvel's emails delayed MA. from filing suit by

holding out the potential of repayment.

                                      WEDC

8.     As part of his scheme, Van Den Heuvel defrauded the WEDC:

       a.      On or about March 8, 2011, Van Den Heuvel submitted a proposal to the

Wisconsin Department of Commerce, the predecessor to the WEDC, seeking funding.

The proposal and subsequent submissions included false representations and inflated

financial statements that portrayed Van Den Heuvel and his business entities as

creditworthy. Van Den Heuvel represented that WEDC's finding would allow the

company to start full-time operations and create 116 new jobs at the EcoFibre facility at

500 Fortune Ave., De Pere, Wisconsin.

       b.      On or about September 14, 2011, Van Den Heuvel executed a loan

agreement with the WEDC to obtain a loan of $1,116,000. The loan agreement provided

that Green Box-Green Bay would use the WEDC funds to purchase and install equipment

that -would produce marketable pulp, fuel pellets, synthetic fuel, and tissue and cup

products. The loan agreement further stated that, prior to the disbursement of any funds,

Green Box-Green Bay had to deliver to the WEDC: (i) documentation that Green Box-

Green Bay had acquired the EcoFibre facility; (ii) a mortgage on the EcoFibre facility;

(iii) documentation that Green Box-Green Bay would purchase all the equipment

necessary to produce marketable pulp, baled and sorted waste paper, fuel pellets, and

synthetic fuel; and (iv) documentation that VHC, Inc. (a company controlled by Van Den

Heuvel 's brothers) had contributed $5,500,000 of equity to the project.

       c.      On or about September 30, 2011, Van Den Heuvel submitted a request to

the WEDC for the full loan of $1,116,000. In the draw request, Van Den Heuvel
                                          7
submitted documentation that gave the false impression that VHC, Inc. had contributed

$5.5 million to assist Green Box-Green Bay in acquiring the EcoFibre facility. The

documentation included a mortgage that Van Den Heuvel executed in the name of Green

Box-Green Bay in favor of the WEDC. In truth, VHC, Inc. contributed funds to refinance

a mortgage on the EcoFibre facility for its own benefit, not for the benefit of Green Box-

Green Bay. Green Box-Green Bay never acquired the EcoFibre facility, and the

mortgage that Van Den Heuvel gave the WEDC was worthless.

       d.      In the draw request, Van Den Heuvel represented that he planned to

expend the funds to purchase specific pulping, sorting, liquefaction, shredding, and

pellet-making equipment from particular vendors.

       e.      Based upon those representations, the WEDC disbursed the $1,116,000 to

Green Box-Green Bay on or about October 21, 2011.

               Although Van Den Heuvel used WEDC funds to make some partial

payments for equipment identified in the draw request, Van Den Heuvel diverted most of

the funds to purposes not permitted by the loan agreement.

       g.      Thereafter, Van Den Heuvel concealed his misuse of WEDC funds in

communications with the WEDC. For example, on or about March 31, 2014 and April

14, 2015, Van Den Heuvel submitted Schedules of Expenditures to the WEDC in which he

falsely certified that Green Box-Green Bay had expended all loan funds in accordance

with the loan agreement's terms.

       h.      On or about January 4, 2012, the WEDC also awarded Green Box-Green

Bay a grant of up to $95,500 to reimburse the costs of training employees in waste

sorting, fuel pellet production, and liquefaction manufacturing.



                                         8
               i.     To draw the grant funds, on or about December 9, 2013, March 5, 2014,

       and November 20, 2014, Van Den Heuvel submitted requests for payment to the WEDC.

       The requests included fraudulent records that represented particular individuals had

       received training during particular periods. As Van Den Heuvel knew, that training

       never occurred. These false records caused the WEDC to disburse the full grant amount

       of $95,500.

                                         Investor D. W.

       9.      As part of his scheme, in September 2012 and December 2012, Van Den Heuvel

induced D.W to invest a total of $40,000 in Green Box-Green Bay in exchange for 200,000

"membership units" in Green Box-Green Bay and a promise of repayment. Van Den Heuvel

falsely represented to D. W. that he would use much of the funds for patent and legal fees. Van

Den Heuvel converted D. W. 's investment to cash and never repaid him.

                                        Cliffton Equities

       10.     As part of his scheme, Van Den Heuvel defrauded Clifflon Equities:

               a.     Van Den Heuvel made material false representations to Cliffton Equities,

       a private investment firm located in Montreal, Canada, that caused it to invest funds in

       Green Box-Green Bay.

               b.     On or about September 21, 2012, Chilton Equities entered into a Loan

       and Investment Agreement (the "Agreement") with Green Box-Green Bay and EARTH to

       provide $2 million in funds. According to the Agreement, as well as oral assurances Van

       Den Heuvel gave to Cliffton Equities, Green Box-Green Bay would use the funds "solely

       for the purposes of purchasing and installing the sorting and liquefaction Equipment . . .

       at Green Box's facility" and for "working capital to operate sorting, liquefaction and

       pulping equipment " Van Den Heuvel further represented to Cliffton Equities that its
                                                9
funds would be used to purchase a liquefaction unit from RGEN Systems, and that the

unit would be suitable for the Green Box-Green Bay business plan.

       c.      Relying on Van Den Heuvel's and the Agreement's representations,

Cliffton Equities wired $1 million to EARTH on or about September 21, 2012. Cliffton

Equities wired an additional $1 million to EARTH on or about September 28, 2012.

       d.      After receiving Cliffton Equities' funds, Van Den Heuvel paid RGEN

Systems only part of the price for the liquefaction unit, which was never completed.

       e.      Van Den Heuvel instead diverted much of Cliffton Equities' funds to

purposes not permitted by the Agreement. For example, Van Den Heuvel used the funds

to pay $25,000 to an acquaintance as reimbursement for Green Bay Packers tickets;

$33,000 for his spouse 's dental work; $89,000 towards the purchase of a new Cadillac

Escalade; and $16,570 to the Wisconsin International School where his children

attended.

               Van Den Heuvel concealed his misuse of Cliffton Equities 'funds by falsely

representing to Cliffton Equities that its funds were being used to purchase and install the

needed equipment.

       g.      Sometime in 2013, Van Den Heuvel falsely represented to Cliffton Equities

that the RGEN liquefaction equipment could not be completed because of design

problems. Van Den .Heuvel persuaded Cliffton Equities to provide additional funds to

purchase two pyrolysis units from a different manufacturer, Kool Manufacturing

Company.

       h.      On June 19, 2014, Cliffion Equities entered into an Amended Loan and

Investment Agreement with Green Box-Green Bay and EARTH This Agreement

provided that Cliffton Equities would provide additional funds solely for the purposes of
                                         10
       "purchasing and installing" the two Kool Units and for "restarting the EcoFibre, Inc.

       facility and providing working capital funds for such facility's operation."

              i.      Van Den Heuvel thereafter requested payments from Cliffton Equities,

       representing that the payments were needed to purchase and install the two Kool Units.

       Based upon Van Den Heuvel 's representations, Chilton Equities sent to Green Box-

       Green Bay and Green Box NA the following amounts totaling approximately $1,149,000:

       N $300,000 on or about June 19, 2014; (ii) $99,980 on or about August 29, 2014; (iii)
       $379,980 on or about November 6, 2014; (iv) $299,980 on or about November 13, 2014;

       and (v) $70,000 on or about December 2, 2014.

              j.      Van Den Heuvel again diverted large amounts of Cliffion Equities'

       additional funds to purposes not permitted by the Amended Loan and Investment

       Agreement, including personal expenditures and business expenses unrelated to

       purchasing the Kool Units or restarting the EcoFibre

              k.      Van Den Heuvel used only part of Cliffton Equities' funds to make

       payments for Kool Units. Van Den Heuvel induced other entities to provide funds based

       von representations that their funds were also being used to purchase Kool Units

       without disclosing that he had also pledged to use other entities' funds for Kool Units.

                                        EB-5 Investments

       11.    As part of his scheme, Van Den Heuvel defrauded foreign investors who made

investments through the EB-5 program as follows:

              a.      The EB-5 program is administered by the United States Citizenship and

       Immigration Services (USCIS). The program provides a route for immigrant investors to

       become lawful permanent residents by investing at least $500,000 in a project sponsored



                                               11
by an USCIS-approved regional center. The program requires that the entire $500,000

investment be expended on job-creating activities.

        b.      Green Detroit Regional Center, LLC (GDRC) is an USCIS-approved

regional center managed and controlled by S.A., an attorney in Georgia. GDRC

sponsors individual projects that aim to direct EB-5 investments to environmentally

friendly, job-creating entities in the Detroit, Michigan, area.

        c.      Van Den Heuvel persuaded GDRC to sponsor a project called SMS

Investment Group VI ("SMS 6") to direct EB-5 investments to Green Box-Detroit, which

Van Den Hamel promised would pursue the Green Box business plan in Detroit,

Michigan.

                On or about December 21, 2012, Van Den Heuvel entered into a Master

Loan Agreement on behalf of EARTH and Green Box-Detroit with GDRC and SMS 6.

Pursuant to the agreement, GDRC would raise up to $35 million from up to 70 different

EB-5 investors and direct the funds to SMS 6. SMS 6 would then lend the EB-5

investment funds to Green Box-Detroit.

        e.      Van Den Heuvel represented to GDRC and SMS 6 that he would use the

EB-5 investment funds solely to pursue the Green Box-Detroit project. As represented by

Van Den Heuvel, the Green Box-Detroit project would purchase and operate a facility

and the equipment necessary to sort waste streams, bale recovered paper, and produce

gas to operate the facility and synthetic fuel to sell.

                Van Den Heuvel made materially false representations regarding the

Green Box-Detroit project to SMS 6, knowing that it would be used to promote the

project to potential EB-5 investors. These materially false representations included (i)

that the funds would be used for the Green Box-Detroit project; (ii) that EARTH and
                                           12
       Green Box-Detroit had agreements with Cargill, Inc. when, in truth, Cargill, Inc. had

       terminated the agreements; (iii) that the Michigan Economic Development Corporation

       (MEDC) had approved Green Box NA Michigan, LLC, an entity Van Den Heuvel had

       formed, for a tax-exempt bond offering even after MEDC notified Van Den Heuvel that it

       had discovered multiple liens, tax warrants, judgments, and civil lawsuits against Van

       Den Heuvel 's companies; and (iv) that Green Box-Detroit had acquired certain

       equipment that it had not acquired

               g.     Based upon Van Den Heuvel 's misrepresentations, approximately nine

       EB-5 investors from China invested approximately $4,475,000 in SMS 6 ftom September

       2014 through August 2015. Pursuant to the Master Loan Agreement, SMS 6, in turn,

       wired those funds to Green Box-Detroit.

               h.      Van Den Heuvel diverted large amounts of the EB-5 investments to

       purposes other than the Green Box-Detroit business plan. Van Den Heuvel never

       actually acquired the Green Box-Detroit facility nor located any equipment there, let

       alone began any operations there. To date, none of the EB-5 investors has obtained

       USCIS approval for their investments.

       12.     As part of his scheme, Van Den Heuvel similarly induced other individuals and

entities to invest and loan funds based upon the false pretense that their funds would be used to

advance the Green Box business plan, when in reality, Van Den Heuvel used their funds for

other purposes.

       13.     As a result of his scheme, Van Den Heuvel fraudulently obtained more than $5

million from lenders and investors for a Green Box operation in De Pere, Wisconsin. As a

further result of his scheme, Van Den Heuvel fraudulently obtained approximately $4,475,000

million from EB-5 investors for a Green Box operation in Michigan.
                                                 13
         14.     On or about the date listed below, in the State and Eastern District of Wisconsin,

                                 RONALD H. VAN DEN HEUVEL,

for the purpose of executing and carrying out the above scheme and attempting to do so, caused

wire communications and electronic fund transfers to be transmitted in interstate commerce, as

follows:


  Count            Date                                       Description

                                 $1,000,000 wire transfer by ClUlton Equities from Toronto,
     1         Sept. 21, 2012    Canada, through JPMorgan Chase Bank in New York, New York,
                                 to U.S. Bank account no. -9590 in Manitowoc, Wisconsin.

         5.     The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the facts in Attachment A

beyond a reasonable doubt. The defendant admits that the facts in Attachment A are true and

correct and establish his guilt beyond a reasonable doubt. This information is provided for the

purpose of setting forth a factual basis for the plea of guilty. It is not a full recitation of the

defendant's knowledge of, or participation in, his offense.

                                             PENALTIES

         6.     The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fme: 20 years

and $250,000. This offense also carries a mandatory special assessment of $100, and a maximum

of 3 years of supervised release. The parties further recognize that a restitution order may be

entered by the court. The parties' acknowledgments, understandings, and agreements with regard

to restitution are set forth in paragraph 29 of this agreement.


                                                    14
      7.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                             DISMISSAL OF REMAINING COUNTS

      8.       The government agrees to move to dismiss the remaining counts of the indictment

at the time of sentencing.

                                           ELEMENTS

      9.       The parties understand and agree that in order to sustain the charge of Wire Fraud

as set forth in count one, the government must prove each of the following propositions beyond a

reasonable doubt:

            First, that the defendant knowingly devised or participated in a scheme to defraud or
            to obtain money or property by materially false or fraudulent pretenses,
            representations, or promises;

            Second, the scheme involved a materially false or fraudulent pretense, representation,
            or promise;

            Third, that the defendant did so with the intent to defraud; and

            Fourth, that for the purpose of carrying out the scheme or attempting to do so, the
            defendant caused interstate wire communications to take place, in the manner charged
            in the particular count.

                                 SENTENCING PROVISIONS

      10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      11.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

                                                 15
      12.        The parties acknowledge and understand that prior to sentencing, the United

States Probation Office will conduct its own investigation of the defendant's criminal history.

The parties further acknowledge and understand that, at the time the defendant enters a guilty

plea, the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      13.        The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      14.        The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                        Base Offense Level

      15.        The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in count one is 7 under Sentencing Guidelines Manual

§ 2B1.1(a)(1).



                                                 16
                                 Specific Offense Characteristics

      16.       The parties agree to recommend to the sentencing court that an 18-level increase

for a loss amount of over $3,500,000 but not more than $9,500,000 under Sentencing Guidelines

Manual § 2B1.1(b)(1)(J) is applicable to the offense level for the offense charged in count one.

      17.       The parties agree to recommend to the sentencing court that a 2-level increase for

over 10 victims under Sentencing Guidelines Manual § 2B1.1(b)(2)(A) is applicable to the

offense level for the offense charged in count one.

      18.       The parties understand that the United States will recommend to the sentencing

court that a 2-level increase for use of sophisticated means under Sentencing Guidelines Manual

§ 2B1.1(b)(10)(C) is applicable to the offense level for the offense charged in count one. The

parties agree that the defendant reserves the right to argue against this enhancement.

                                         Role in the Offense

      19.       Pursuant to Sentencing Guidelines Manual § 3B1.1, the parties understand that

the United States will recommend to the sentencing court that a 4-level increase be given for an

aggravating role in the offense. The parties agree that the defendant reserves the right to argue

against this enhancement entirely or for a 2-level or 3-level increase for a less aggravating role.

                                   Acceptance of Responsibility

      20.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of his intention to enter a plea of guilty.
                                                  17
                                 Sentencing Recommendations

      21.      Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      22.      Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

      23.      The government agrees to recommend a sentence of no longer than 90 months of

incarceration, to be served concurrently with the sentence the defendant is serving for Case No.

16-CR-64, and a term of supervised release. The parties understand that the defendant is not

required to join the government in making its recommendation, and that the defendant will be

free to recommend that any different sentence be imposed.

                             Court's Determinations at Sentencing

      24.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      25.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.



                                                18
                                     FINANCIAL MATTERS

      26.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      27.       The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the court, a complete and

sworn financial statement on a form provided by FLU and any documentation required by the

form. The defendant further agrees, upon request of FLU whether made before or after

sentencing, to promptly: cooperate in the identification of assets in which the defendant has an

interest, cooperate in the liquidation of any such assets, and participate in an asset deposition.

                                        Special Assessment

      28.      The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                                             Restitution

      29.      The defendant agrees to pay restitution in the amount of at least $9,389,440 to the

victims and in the amounts listed in Attachment A, except that the amount owed to each victim

will be offset by any money the victim recovers from the defendant, companies associated with
                                                  19
the defendant, or their successor entities. Such offset should include but is not limited to any

recovery a victim has from the sale or transfer of any stock, unit shares, or other interest a victim

has in connection with the defendant, companies associated with the defendant, or their

successor entities. The defendant agrees that additional victims to whom restitution is owed may

be determined at the time of sentencing. The defendant understands that because restitution for

the offense is mandatory, the amount of restitution shall be imposed by the court regardless of

the defendant's financial resources. The defendant agrees to cooperate in efforts to collect the

restitution obligation. The defendant understands that imposition or payment of restitution will

not restrict or preclude the filing of any civil suit or administrative action.

                            DEFENDANT'S WAIVER OF RIGHTS

      30.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

                    If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The court would instruct the jury that the
                    defendant is presumed innocent until such time, if ever, as the government
                    establishes guilt by competent evidence to the satisfaction of the jury beyond a
                    reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would find the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of defendant's guilt beyond a reasonable doubt.



                                                  20
             d.      At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and he would have the right to cross-examine
                     those witnesses. In turn the defendant could, but is not obligated to, present
                     witnesses and other evidence on his own behalf. The defendant would be
                     entitled to compulsory process to call witnesses.

             e.      At such trial, defendant would have a privilege against self-incrimination so
                     that he could decline to testify and no inference of guilt could be drawn from
                     his refusal to testify. If defendant desired to do so, he could testify on his own
                     behalf.

      31.         The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      32.         The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.

      33.         The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                                                   21
      34.      Based on the government's concessions in this agreement, the defendant

knowingly and voluntarily waives his right to appeal his sentence in this case and further waives

his right to challenge his conviction or sentence in any post-conviction proceeding, including but

not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term

"sentence" means any term of imprisonment, term of supervised release, term of probation,

supervised release condition, fine, forfeiture order, and restitution order. The defendant's waiver

of appeal and post-conviction challenges includes the waiver of any claim that (1) the statutes or

Sentencing Guidelines under which the defendant is convicted or sentenced are unconstitutional,

and (2) the conduct to which the defendant has admitted does not fall within the scope of the

statutes or Sentencing Guidelines. This waiver does not extend to an appeal or post-conviction

motion based on (1) any punishment in excess of the statutory maximum, (2) the sentencing

court's reliance on any constitutionally impermissible factor, such as race, religion, or sex, (3)

ineffective assistance of counsel in connection with the negotiation of the plea agreement or

sentencing, or (4) a claim that the plea agreement was entered involuntarily.

      35.      The defendant knowingly and voluntarily waives any claim or objection he may

have based on statute of limitations and venue.

                             Further Civil or Administrative Action

      36.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.
                                                  22
                                     GENERAL MATTERS

      37.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      38.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case. The parties acknowledge, understand, and

agree that the United States Attorney's office is free to notify any local, state, or federal agency

of the defendant's conviction.

      39.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

                          Further Action by Internal Revenue Service

      40.      Nothing in this agreement shall be construed so as to limit the Internal Revenue

Service in discharging its responsibilities in connection with the collection of any additional tax,

interest, and penalties due from the defendant as a result of the defendant's conduct giving rise to

the charges alleged in the indictment.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      41.      The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's
                                                 23
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      42.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                                24
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.



Date:
                                             RONALD H. VAN DEN HEUV
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:
                                             ROBERT G. LEBELL
                                             Attorney for Defendant


For the United States of America:



Date:
                                             MATTHEW D. KRUEGER
                                             United States Attorney


Date:
                                             ADAM H. PTASHKIN
                                             Assistant United States Attorney


Date:
                                             BELINDA I. MATHIE
                                             Special Assistant United States Attorney



                                               25
                                    ACKNOWLEDGMENTS
I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.



Date:
                                             RONALD H. VAN DEN HEUVEL
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:
                                             ROBERT G. LEBELL
                                             Attorney for Defendant


For the United States of America:



Date:
                                             MATTHEW . KR iGER
                                             United States Attorney


Date:
                                             ADAM H. PTASHKIN
                                             Assistant United States Attorney


Date:   1-0/E3/2
                                             BELINDA I. MATHIE
                                             Special Assistant United States Attorney



                                               25
                                       ATTACHMENT A

       Beginning in early 2011 and continuing through at least August 2015, Ronald H. Van Den
Heuvel ("defendant" or "Van Den Heuvel") knowingly devised and participated in a scheme to
defraud lenders and investors, and to obtain money from them, by making materially false
representations and promises about his "Green Box" business plan.

       A.      Scheme to Defraud

         Van Den Heuvel was a businessman in De Pere, Wisconsin. In early 2011, Van Den Heuvel
began promoting his "Green Box" business plan to obtain funds from lenders and investors. As
represented by Van Den Heuvel, the Green Box business plan was to purchase the equipment and
facilities necessary to employ proprietary processes that could convert food-contaminated, post-
consumer solid waste into consumer products and energy, without any wastewater discharge or
landfilling of byproducts.

       Van Den Heuvel formed and controlled numerous business entities, including the following:

   •   Environmental Advanced Reclamation Technology HQ, LLC ("EARTH") was formed as a
       Wisconsin limited liability corporation that Van Den Heuvel represented as the holding
       company for his other entities.

   •   Green Box NA, LLC ("Green Box NA") was a Wisconsin limited liability corporation that
       Van Den Heuvel formed and controlled.

   •   Green Box NA Green Bay, LLC ("Green Box-Green Bay") was a Wisconsin limited
       liability corporation that Van Den Heuvel foimed and represented as pursuing the Green
       Box business plan in De Pere, Wisconsin.

   •   Green Box NA Detroit, LLC ("Green Box-Detroit") was a Michigan limited liability
       corporation that Van Den Heuvel formed and represented as pursuing a Green Box operation
       in Michigan.
        Van Den Heuvel obtained funds from a range of lenders and investors by making materially
false representations and promises, including that he would use, and had used, the funds to advance
the Green Box operations. In many instances, Van Den Heuvel entered into agreements with
lenders and investors that dictated specific uses for the funds, such as the purchase of particular
equipment. Soon after receiving funds from lenders or investors, Van Den Heuvel diverted
significant amounts to purposes that did not advance the Green Box business plan or the specific
uses dictated in funding agreements. Van Den Heuvel also took steps to conceal how he had
misused lenders' and investors' funds.

       Records from financial institutions show that, during the relevant time, Van Den Heuvel
caused numerous bank accounts to be opened or maintained at multiple banks. Account opening
documents and witness statements show that Van Den Heuvel exercised control over the bank
accounts. Van Den Heuvel opened the bank accounts in the names of his companies, not in his
personal name In general, the bank accounts had low balances when lenders' or investors' funds
were received. Van Den Heuvel frequently transferred the lenders' and investors' funds to various
bank accounts from which he expended the funds in a relatively short period.
                                                 1
       1.      M.A.

        In April 2011, Van Den Heuvel persuaded an acquaintance in the Green Bay area, M.A., to
invest $600,000 in Green Box-Green Bay pursuant to an Agreement to Issue Stock and Provide
Collateral ("the Agreement"). The Agreement does not specify particular uses for the funds, but
M.A. states that he relied on oral assurances from Van Den Heuvel that the funds would be used to
further the Green Box business plan in Green Bay. Under the Agreement, M.A. received 600,000
"membership units" in Green Box-Green Bay, a guaranteed annual return of 10% to be paid in
quarterly installments, and certain security interests.

       Van Den Heuvel's bank accounts had low balances in April 2011 when he received M.A.'s
funds. Within a few weeks, Van Den Heuvel had spent the majority of the funds on purposes
unrelated to Green Box-Green Bay business plan. For example, bank records show that Van Den
Heuvel used the funds to pay $19,184 for Packers tickets in club seats; $100,000 towards a
settlement in an old legal dispute; $57,777 in court-ordered support payments to his ex-wife; and
$6,409 towards the mortgage on a home in Florida. Van Den Heuvel also withdrew approximately
$24,000 in cash.

        Van Den Heuvel failed to make the quarterly interest payments required by his agreement
with M.A. Throughout 2011, Van Den Heuvel assured M.A. that Green Box-Green Bay was on
track. Van Den Heuvel directed M.A. to keep certain days free for a "grand opening" ceremony.
Eventually, M.A. demanded a refund of his investment. In subsequent conversations and emails,
Van Den Heuvel told M.A. that he would refund M.A.'s investment as soon as he received
significant funding that he promised was imminent. These emails were interstate wire
communications because they traversed a Microsoft Corp. server outside Wisconsin. Van Den
Heuvel's promises deterred M.A. from filing suit until early 2013.

       2.      Cliffton Equities

        Cliffton Equities is a private investment firm located in Montreal, Canada. In September
2012, Van Den Heuvel persuaded Cliffton Equities to invest $2 million in Green Box-Green Bay.
Specifically, on or about September 21, 2012, Van Den Heuvel caused Cliffton Equities to transfer
$1,000,000 via a wire transfer from Toronto, Canada, through JPMorgan Chase Bank in New York,
New York, to U.S. Bank account no. -9590 in Manitowoc, Wisconsin. Van Den Heuvel caused
Cliffton Equities to transfer an additional $1,000,000 in the same manner on or about September 28,
2012. Cliffton's $2 million investment was documented by two promissory notes in the amount of
$1 million each, with an annual interest rate of 8%. The promissory notes matured at the earlier of:
(1) one year, or (2) the receipt by EARTH or one of its affiliates of at least $40 million in new
financing.

        To induce the investment, on or about September 21, 2012, Van Den Heuvel caused Green
Box-Green Bay and EARTH to enter into a Loan and Investment Agreement (the "Agreement")
with Cliffton Equities. In the Agreement and in discussions leading to the Agreement, Van Den
Heuvel represented that Green Box-Green Bay would use the funds "solely for the purposes of
purchasing and installing the sorting and liquefaction Equipment. . . at Green Box's facility" and
for "working capital to operate sorting, liquefaction and pulping equipment." Van Den Heuvel
further represented to Cliffton Equities that its funds would be used to purchase a liquefaction unit
from RGEN Systems, and that the unit would be suitable for the Green Box-Green Bay business
                                                    2
plan, allowing it quickly to begin full-time sorting, liquefaction, and pulping operations at a facility
in De Pere. Van Den Heuvel also provided Cliffton Equities with financial statements that falsely
overstated his companies' value.

        After receiving Cliffton Equities' funds, bank records show that Van Den Heuvel paid
RGEN Systems $350,000 as an initial payment for a prototype of its liquefaction unit.
Representatives of RGEN Systems state that this payment caused them to move the prototype from
Dallas, Texas, to Green Box-Green Bay in anticipation of receiving the balance of the purchase
price, which was necessary to install the prototype and develop a larger capacity unit suitable for
full-time operations. Bank records and RGEN representatives confirm that Van Den Heuvel never
paid RGEN Systems the balance of the purchase price for the prototype, and that a larger-capacity
unit was never constructed.

       Instead, bank records show that Van Den Heuvel diverted most of Cliffton Equities' funds to
impermissible purposes. For example, soon after receiving Cliffton Equities' funds, Van Den
Heuvel used the funds to pay the following amounts:

   •   $40,538 in court-ordered support payments to his ex-wife;
   •   $25,000 to his friend, E.L., to reimburse him for Packers tickets;
   •   $33,000 for his wife's dental work;
   •   $89,000 for a new Cadillac Escalade;
   •   $16,570 to Wisconsin International School for his children's tuition;
   •   $52,235 in property taxes for his residence; and
   •   $50,000 towards a legal settlement in an old business dispute.
       Cliffton Equities' representatives state that they would not have wired the $2 million to the
defendant if not for the defendant's false representations and assurances that the funds would be
used according to the Agreement.

         Van Den Heuvel concealed his misuse of Cliff-ton Equities' funds by falsely representing to
Cliff-ton Equities that its funds were being used to purchase and install the needed equipment. For
example, in a December 2012 email, Van Den Heuvel assured Cliffton Equities that the RGEN unit
was proceeding "on their funding" and would be "operational" in four weeks. Later in 2013, Van
Den Heuvel told Cliffton Equities that the RGEN liquefaction unit could not become operational
because of safety issues with its design.

        On or about June 19, 2014, Van Den Heuvel persuaded Cliffton Equities to enter into an
amended Loan and Investment Agreement ("2014 Agreement") to invest additional funds to
purchase two liquefaction units from a different manufacturer, Kool Manufacturing Company
(hereinafter "Kool Units"). The 2014 Agreement with Cliffton Equities stated that Green Box-
Green Bay would use the additional loan proceeds solely for the purposes of "purchasing and
installing" the two Kool Units and for "restarting the EcoFibre, Inc. facility and providing working
capital funds for such facility's operation." The 2014 Agreement provided Cliffton Equities a
security interest in two Kool Units (and other collateral). Cliffton Equities' representatives state
that they would not have entered into the 2014 Agreement if they had known how Van Den Heuvel
actually used their 2012 investment.


                                                   3
        Pursuant to the 2014 Agreement, Cliffton Equities transferred $300,000 to Green Box-Green
Bay on June 19, 2014. Emails show that in the fall of 2014, Van Den Heuvel requested additional
payments from Cliffton Equities, representing that they were necessary to purchase and install the
two Kool Units. Based upon Van Den Heuvel's representations, Cliffton Equities paid Green Box-
Green Bay and Green Box NA four additional amounts totaling $849,940: (ii) $99,980 on or about
August 29, 2014; (iii) $379,980 on or about November 6, 2014; (iv) $299,980 on or about
November 13, 2014; and (v) $70,000 on or about December 2, 2014. Cliffton Equities' additional
investments in 2014 were documented by an Amended and Restated Promissory Note with an
interest rate of 12% per year and a term of 18 months.

        Bank records show that Van Den Heuvel directed that approximately half of Cliffton
Equities' additional funds be used to purchase and install one Kool Unit. Van Den Heuvel diverted
large sums of Cliffton Equities' funds to be used for other purposes, including personal
expenditures and business expenses unrelated to the Kool Units or restarting the EcoFibre facility.
Around the same time, Van Den Heuvel used funds from other investors to purchase a second Kool
Unit. Van Den Heuvel represented to Cliffton Equities, however, that its funds were used to
purchase both units. In December 2014, Van Den Heuvel caused serial numbers for two specific
Kool Units to be sent to Cliffton Equities. Subsequently, when Cliffton Equities became concerned
about Van Den Heuvel's operations and declined to invest more funds, he claimed that Cliffton
Equities had only funded one Kool Unit.

       3.      WEDC

        Van Den Heuvel defrauded the Wisconsin Economic Development Council ("WEDC") with
regard to a $1,116,000 loan and a $95,500 grant.

       On or about March 8, 2011, Van Den Heuvel, through an employee, submitted a proposal to
the Wisconsin Department of Commerce, the predecessor to the WEDC. The proposal and
subsequent emailed submissions included false representations and inflated financial statements that
portrayed Van Den Heuvel and his business entities as credit worthy. In the submissions, Van Den
Heuvel represented that WEDC's funding would allow Green Box-Green Bay to start full-time
operations and create 116 new jobs at the EcoFibre facility at on Fortune Avenue in De Pere.

         On or about September 14, 2011, Van Den Heuvel executed a loan agreement on behalf of
Green Box-Green Bay with the WEDC to obtain a loan of $1,116,000. The loan agreement
provided that Green Box-Green Bay would use the WEDC funds to purchase and install equipment
that would produce marketable pulp, fuel pellets, synthetic fuel, and tissue and cup products. The
loan agreement further stated that, prior to the disbursement of any funds, Green Box-Green Bay
had to deliver to the WEDC: (i) documentation that Green Box-Green had acquired the EcoFibre
facility; (ii) a mortgage on the EcoFibre facility; (iii) documentation that Green Box-Green Bay
would purchase all the equipment necessary to produce marketable pulp, baled and sorted waste
paper, fuel pellets, and synthetic fuel; and (iv) documentation that VHC, Inc. (a company controlled
by Van Den Heuvel's brothers) had made a capital contribution of $5,500,000 to the project.

       On or about September 30, 2011, Van Den Heuvel submitted a draw request that caused the
WEDC to disburse the full $1,116,000 of funds. In the draw request, Van Den Heuvel submitted
documentation that gave the false impression that funds from Baylake Bank and VHC, Inc. had
been used to allow Green Box-Green Bay to acquire the EcoFibre facility. Van Den Heuvel
                                                 4
executed a mortgage in the name of Green Box-Green Bay in favor of WEDC on the EcoFibre
facility. In truth, Green Box-Green Bay had not acquired the EcoFibre facility. Instead, the facility
underwent foreclosure and was obtained by VHC, Inc., leaving WEDC with no security interest in
the facility. WEDC representatives state that it would not have authorized the loan or the
disbursement of funds if WEDC was aware of the defendant's false statements.

       Van Den Heuvel used WEDC funds to make some partial payments on some of the
equipment identified in the draw request, but Van Den Heuvel diverted large portions of the funds
to impermissible purposes. These included paying $35,000 in court-ordered payments to his ex-
wife and $45,000 to settle a lawsuit filed by his former nanny. Van Den Heuvel also took out
approximately $39,200 in cash.

       In subsequent years, Van Den Heuvel concealed the misuse of WEDC's funds. Van Den
Heuvel submitted annual reports that represented the project was on track. In addition, on or about
March 31, 2014, and April 14, 2015, Van Den Heuvel submitted Schedules of Expenditures to the
WEDC in which he falsely certified that Green Box-Green Bay had expended all loan funds in
accordance with the loan agreement's teams. These certifications were submitted by email, which
were interstate wire communications because the emails traversed a Microsoft Corp. server outside
Wisconsin.

        On or about January 4, 2012, the WEDC also awarded Green Box-Green Bay a grant of up
to $95,500 to reimburse the costs of training employees from 2012 to 2014 in waste sorting, fuel
pellet production, and liquefaction manufacturing jobs that its loan was to help create. To obtain
the reimbursements, Green Box-Green Bay had to submit documentation showing that particular
individuals were trained on those particular jobs on particular dates.

       Green Box-Green Bay did not actually incur eligible training costs. Nonetheless, Van Den
Heuvel directed two employees, T.P. and P.R., to create fraudulent records showing that the training
had occurred. At Van Den Heuvel's direction, P.R. emailed the draw requests to the WEDC on or
about December 7, 2013, March 5, 2014, and November 20, 2014. These false records caused the
WEDC to pay the full grant amount of $95,500.

       4.      D.W.

        In September 2012 and December 2012, Van Den Heuvel persuaded a personal
acquaintance, D.W., to invest a total of $40,000 in Green Box-Green Bay in exchange for 200,000
membership units and a promise of repayment. D.W. produced his investment agreement as
corroboration. According D.W., Van Den Heuvel orally assured him that the funds would be used
for patent and legal fees. Bank records show that Van Den Heuvel instead immediately converted
D.W.'s funds to cash and never repaid him.

       5.      EB-5 Investors

        Van Den Heuvel obtained funds from Chinese investors through the EB-5 program as part
of the scheme. The EB-5 program provides a route for immigrant investors to become lawful
permanent residents by investing at least $500,000 in a project sponsored by a government-
approved regional center. The program requires that the entire $500,000 investment be expended
on job-creating activities.
                                                 5
        Van Den Heuvel obtained the Chinese investors' funds through agreements he made with
S.A., a Georgia attorney. S.A. controlled the government-approved Green Detroit Regional Center,
LLC, which sponsors individual projects that direct EB-5 investments to environmentally friendly,
job-creating entities in Michigan. Van Den Heuvel persuaded GDRC to create an entity called SMS
Investment Group VI ("SMS 6") to collect and transfer EB-5 investments to Green Box-Detroit. As
part of the agreement, Van Den Heuvel represented to Green Detroit Regional Center and SMS 6
that he would use the EB-5 investment funds solely to pursue the Green Box-Detroit project.

        Van Den Heuvel provided information regarding the Green Box-Detroit project to S.A. to
use in promoting the project and seeking EB-5 investors. In this information, Van Den Heuvel
provided material misrepresentations, knowing that they would be used to induce investments,
including (i) that the funds would be used for the Green Box-Detroit project; (ii) that EARTH and
Green Box-Detroit had agreements with Cargill, Inc. even though Cargill, Inc. had terminated the
agreements; (iii) that the Michigan Economic Development Corporation (MEDC) had approved
Green Box-Michigan for a tax-exempt bond offering even after MEDC notified that it had
discovered numerous liens and judgments against Van Den Heuvel's companies, which would
preclude any bond offering; and (iv) that Green Box-Detroit had acquired certain equipment with
investors' funds that had not been acquired.

       Nine EB-5 investors from China invested approximately $4,475,000 in SMS 6 from
September 2014 through August 2015. Each EB-5 investor received 1,000 membership units in
SMS 6 in exchange for his or her investment. Pursuant to its agreement with Van Den Heuvel,
SMS 6 wired those funds to Green Box-Detroit. SMS 6's investments in Green Box-Detroit were
documented by promissory notes with five-year term and, typically, an interest rate of 4% per year.
Bank records show that Van Den Heuvel diverted large amounts of the EB-5 investments to
purposes other than the Green Box-Detroit business plan, including repaying old debt to investors in
Van Den Heuvel-affiliated companies other than Green Box-Detroit, court-ordered support for Van
Den Heuvel's ex-wife, and other personal expenses.

       B.      The Green Box Process and Technology

       Nothing in the instant statement of facts should be construed as, nor is it a concession or
admission regarding the viability of the Green Box Process and Technology. The defendant
maintains that both the technology and process which support the Green Box plan were valid and
sound.




                                                  6
       C.      Losses to Lenders and Investors

         Following are amounts the defendant fraudulently obtained from the listed victims through
the scheme, less amounts any victim recovered through other means. This is not a comprehensive
list; there may be other victims who lost funds through the scheme. The amount of restitution owed
to each victim will be offset by any money the victim recovers from the defendant, companies
associated with the defendant, or their successor entities. Such offset should include but is not
limited to any recovery a victim has from the sale or transfer of any stock, unit shares, or other
interest a victim has in connection with the defendant, companies associated with the defendant, or
their successor entities.

 Victim                                        Loss Amount
 Wisconsin Economic Development Council        $1,211,500
 Cliffton Equities                             $3,149,940
 M.A.                                          $600,000 -$112,000 garnishment recovery
 EB-5 Investors                                $4,475,000
 E.L.                                          $25,000
 D.W.                                          $40,000
 Total                                         $9,389,440
